         Case 2:19-cv-09234-DSF-PLA  Document
                       8~ ~a ? u,r~,~,,,y ~} ~c 16 Filed 12/30/19 Page 1 of 5 Page ID #:204
                                                #Yo7
n   r        I I~
                                P~~~r~ ~~                                                   F i Ltd
                                          R~ ry                y~.~ q~
                                        ~~~- y.~s. ~7~ i
                                                                                    2~P9 SEC ~0 ~M 9~ 15
                For Defendant                                                                ~,~
        2
                HAMID KABANI, MICHAEL DEUTCHMAN,KARIM KHAN
        3
                                             UNITED STATES DISTRICT COURT
        4 1
                               CENTRAL DISTRICT OF CALIFORNIA —WESTERN DIVI
        5

        6       SECURITIES EXCHANGE COMMISSION,                    Case No.: 19-cv-09234-DSF-PLAu

        7                      Plaintiff,

        s       vs.                                                MOTION TO OPPOSE THE SEC'S
                                                                   REQUEST FOR SUMMARYJUDGMENT
        9       HAMID KABANI,an individual; MICHAEL                PURSUANT TO HEARING SCHEDULED
                DEUTCHMAN,an individual; AND KARIM                 ON JANUARY 13.2020
        10
                KHAN MOHAMMED,An individual
        11
                               Defendant
        12

        13               On Apri124,2014,the Public Company Accounting Oversight Board("PCAOB")Heari
        14      officer, after conducting an internal Hearing, ruled that Kabani &Company,Inc. and defendan
        15      Abdul Hamid Kabani, Michael Deutchman and Karim Khan Mohammed ("Defendants") violat
        16
                certain rules of PCAOB by not cooperating with the PCAOB inspectors and altering cerl
        17
                working paper files. This Hearing officer was inappropriately appointed as a replacement Heat
        18
                officer to a previous Hearing officer, who was more neutral and impartial in hisjudgment until
        19
                replacement with a serving chief of Enforcement at Financial Industry Regulatory Autho
        20
              ("FINRA")to serve as the Hearing Officer. Unfortunately, Defendants were not allowed to e
        21
                protest this or the previous inappropriate and illegal appointment of the Hearing officers. Un
        22
                the ruling in LUCIA (LUCIA v. Security Exchange Commission, 585 US _ (2018)), whereby
        23
                Supreme Court, in a landmark decision, ruled that Hearing officers appointed under an inter
        24
                Hearing by the SEC and its affiliates were against the constitution and therefore, illegal.
        25

        26

        27

        28          MOTION TO OPPOSE THE SEC'S REQUEST FOR SUMMARY JUDGMENT PURSUANT TO HEARING
                    SCHEDULED ON JANUARY 13, 2020 - 1
 Case 2:19-cv-09234-DSF-PLA Document 16 Filed 12/30/19 Page 2 of 5 Page ID #:205




            The Hearing officer based_ his judgment on two aspects: (1) Based upon testimony of
2
     disgruntled employee; and (2) Meta Data analysis of Kabani &Company, Inc.'s working pape
3
     files by an expert appointed by PCAOB. It should be further noted that according to PCAOB'
4
     own expert's testimony, he had never examined any work paper file previously in the particula
5
     format per the software used by Kabani &Company,Inc.
6
            Furthermore, in particular, the disgruntled employee's testimony at the Hearing was

     to be so crucial to the entire proceedings,that it was considered as the primary basis of
s
     Defendants. The Heazing officer noted in his conclusions:
9

10
                   The Hearing Officer is not without concerns regarding Saeed's conduct and
            motives: Saeed clearly engaged in wrongdoing at the Firm by backdating
11          documents and he altered a document before producing it to the PCAOB in order
            to "distance" himself from alleged wrongdoing.297 He may also have born a
12          grudge against Kabani.298 And the record is not entirely consistent regarding when
13
            Saeed reached out to the PCAOB to express his concerns about the Firm's pre-
            inspection conduct luring the inspection; within 30 days of the PCAOB
14          inspection; or a year later, after his relationship with Kabani had soured~r how
            often he tried to initiate contact with the PCAOB." Page 54 of the AMENDED
15          INITIAL DECISION -April 22, 2014. The same disgruntled employee has
16
            confessed in an affidavit filing that he had altered documents before submitting to
            PCAOB and he confessed of teaching the defendant a lesson because he did not
17          make him a partner in the firm. Whereas, the defendant Abdul Hamid Kabani had
            passed lie detector test and submitted to PCAOB.
1s
             The work paper, which was tested by the expert and supposedly contained anomalies,
19
     the other evidence the Hearing officer relied upon. This was in-spite of a sworn affidavit fil
20
     by the IT employee at Kabani &Company, wherein he declared that he and anon
21
     employee had worked on the work paper (without any knowledge of any of Defendants)
22
     be ready for the inspection as the software used by Defendants was faulty and used to bla
23
     the opening of the files. This statement was supported by the employee Thomson Reuters (~
24

25   publisher of the software used by Kabani &Company to store the work paper file) that they l~

26   instructed Kabani employee to change the Mata data in order for them to be readable.

27

28   MOTION TO OPPOSE THE SEC'S REQUEST FOR SUMMARY JUDGMENT PURSUANT TO HEARING
     SCHEDULED ON JANUARY 13, 2020 - 2
 Case 2:19-cv-09234-DSF-PLA Document 16 Filed 12/30/19 Page 3 of 5 Page ID #:206




 1
            PCAOB Hearing officer's Decision: Based upon above two unsubstantial forms
2
     evidence, the Hearing officer ruled that in addition to barring Defendants to be associ
3
     with a registered public accounting firm,each of Defendants were required to pay a cei
4
     amount in civil penalties ($100,000 for Hamid Kabani,$35,000 for Michael Deutchman
5
     $ 20,000 for Karim Khan). According to the rulings, the civil penalties were to be n
6
     payable to Public Company Accounting Oversight Board,delivered to the Controller,Pi
7
     Company Accounting Oversight Board, 1666 K Street, N.W., Washington, D.C.
8

9           Ramification of nonpayment of the money penalties per the PCAOB rules (PCAO
to   Release No. 2003-015 September 29, 2003): Per the PCAOB rules, Rule 5304. Sumn
11   Suspension for Failure to Pay Money Penalties (a) Registered Public Accounting Firms If, t~
12   days after exhaustion of all reviews and appeals, and the termination ofany stay authorized by
13
     or the Rules ofthe Board,a registered public accounting firm has failed to pay a money pen
14
     imposed pursuant to Rule 5300(a)(4), the Board may, after seven days' notice in writ
15
     summarily suspend the registration of the registered public accounting firm. (emph
16
     added).
17
            As per the Sarbanes Oxley Act 2002,The PCAOB Board shall be a body corporate,
18
     as a nonprofit corporation, independent from the Security and Exchange Commission. As allc
19
     per the rules, in July 2015, Defendants appealed a review by the United States Securities
20
     Exchange Commission regarding sanctions levied by the Public Company Accounting Over.
2t
     Board, in a timely manner. On Mazch 10, 2017, the Commission ruled that:
22

23                  Accordingly, IT IS ORDERED that, until the Court of Appeals issues its
            mandate, the Commission's Mazch 10, 2017 order sustaining the PCAOB's
24          findings and sanctions against movants is stayed to the extent that it renders
            effective the PCAOB's imposition of civil money penalties on Kabani,
25
            Deutchman,and Khan."
26

27

28   MOTION TO OPPOSE THE SEC'S REQUEST FOR SUMMARY NDGMENT PURSUANT TO HEARING
     SCHEDULED ON JANUARY 13, 2020 - 3
 Case 2:19-cv-09234-DSF-PLA Document 16 Filed 12/30/19 Page 4 of 5 Page ID #:207




 1
               It must be noted that. the Security and Exchange Commission did not alter the ruling
2
     PCAOB Hearing officer, but simply sustained the sanctions, including requiring Defendants tc
3
     pay monetary penalties to the PCAOB. The ramification of non-payment of such penalties to the
4
     PCAOB is very clearly defined by the PCAOB rules as it prohibited the defendants to practicE
5
     with a registered Accounting firm (until the payment is made and until other criteria are met)
6
     Nothing more than that! It simply prohibits anon-payer to practice with a registered public
7
     accounting firm. Neither the Security and Exchange Commission, 9th Circuit Board nor the
8
     Supreme Court has ever changed this order by the PCAOB. 9th Circuit Board and the Supreme
9

t0
     Court simply reused to hear the petitions of Defendants any further.

11             Accordingly, there is no ruling or order by either PCAOB or the Security &

12   Commission to pay the monetary penalties to the Security &Exchange Commission instead of

13   PCAOB. To compel otherwise would be illegal and against the order issued by the

14   itself.

15             Furthermore,the current motion raised by the Security &Exchange Commission to colt

16   the monetary penalty by itself, raised another and more important question: Was the Secui
17   & Exchange Commission itself an independent and impartial agency when it decided agai
18   Defendants in their appeal to the commission, in March 2017? The Securities and Exchangf
19   Commission was simply aiming to collect money from Defendants for itself. How can a judge bE
20   impartial when the result ofjudgment is for the judge to collect a substantial sum of money? TherE
21
     is no such precedent anywhere in the State, Country, or world, whereby, anon-neutral judge
22
     biased due to the enticing opportunity of collecting monetary penalties, would be able to decidf
23
     on an appeal of certain defendants who are relying on the judge to provide them justice
24
     Accordingly, Defendants request that the Securities and Exchange Commission's Request fo
25
     Summary Judgment and for Monetary Sanctions be denied in full and the Securities & ExchangE
26
     Commission order in March 2017 be deemed as unconstitutional, unbiased and therefore be
27
     declared invalid.
28   MOTION TO OPPOSE THE SEC'S REQUEST FOR SUMMARY JUDGMENT PURSUANT TO HEARING
     SCHEDULED ON JANUARY 13,2020 - 4
 Case 2:19-cv-09234-DSF-PLA Document 16 Filed 12/30/19 Page 5 of 5 Page ID #:208




 1
                  ~ . in SEC v McCarthy, 322 F. 3d650,659(9th circuit 2003) The 9th circuit ru
            Moreov~r;
2
     that in matters such as this one, the defendants are at least entitled to a hearing before the Dist
 3
     court. We the defendants very much appreciate this opportunity to put forth our positions
4
     support our contention that these fines levied against us by this non governmental agency shop
 5
     not be enforceable by a governmental agency.
6

 7

 8

9

10                                                      HAMID KABANI

ii
12

13

14

15                                                            --''-~~

16
                                                         MICHAEL DEUTCHMAN
17

18

19

20

21

22
                                                                KARIM KHAN
23

24

25

26

27

28   MOTION TO OPPOSE THE SEC'S REQUEST FOR SUMMARY JUDGMENT PURSUANT TO HEARING
     SCHEDULED ON JANUARY 13, 2020 - 5
